               Case 7:20-cv-06200-JCM Document 23 Filed 12/08/20 Page 1 of 3



THE LAW OFFICES OF
STEFAN COLEMAN, P.A.

PHONE (877) 333-9427 | FAX (888) 498-8946                            NEW YORK | NEW JERSEY | FLORIDA
EMAIL: LAW@STEFANCOLEMAN.COM                                              CLASSACTION.WS

ELECTRONICALLY FILED AND SERVED VIA CM/ECF
December 8, 2020

Hon. Judith C. McCarthy
Federal Building & United States Courthouse
300 Quarropas Street
White Plains, New York 10601

          Re: Roeder v. Collection Bureau of the Hudson Valley, Inc.
              Case No. 7:20-cv-06200-JCM

Dear Judge McCarthy:

          The Court should deny Defendant Collection Bureau of the Hudson Valley’s request to file a

motion to dismiss and/or a motion to stay.

          Plaintiff Roeder sued Defendant for violations of section 227(b)(1)(a)(iii) of the Telephone

Consumer Protection Act which prohibits, among other things, unwanted pre-recorded calls to

cellular phone numbers. Defendant requests leave to move to dismiss Plaintiff’s Complaint, arguing

that Plaintiff’s claims should be dismissed for lack of subject matter jurisdiction, and/or to stay the

case pending the Supreme Court’s ruling as to the meaning of the term “automatic telephone dialing

system” in the TCPA.

          Specifically, with regard to the motion to dismiss Defendant intends to argue that the

Supreme Court’s holding in Barr v. American Association of Political Consultants, Inc., that “the

2015 government-debt exception created an unconstitutional exception to the 1991 robocall

restriction,” 140 S. Ct. 2335, 2348 (2020), rendered the entire robocall restriction unenforceable for

the time the government-debt exception was in effect. In essence, Defendant contends that it is as if




NEW YORK | NEW JERSEY | FLORIDA                                                                           1
           Case 7:20-cv-06200-JCM Document 23 Filed 12/08/20 Page 2 of 3



THE LAW OFFICES OF
STEFAN COLEMAN, P.A.


the 1991 robocall ban did not exist between 2015 and 2020, eliminating all liability for robocalls

made in the last five years. Defendant’s motion must be denied. In AAPC, the Supreme Court

applied longstanding severability principles to conclude that “the entire 1991 robocall restriction

should not be invalidated, but rather that the 2015 government debt-exception must be invalidated

and severed from the remainder of the statute.” Id. at 2343. Seven Justices concurred in the

severability discussion, which made clear that while “no one should be penalized or held liable for

making robocalls to collect government debt” between 2015 and 2020, “our decision today does not

negate the liability of parties who made robocalls covered by the robocall restriction.” Id. at 2355

n.12. This mandate is consistent with well-established severability law and has been followed by the

majority of courts. Defendant intends to urge the Court to ignore this mandate and instead adopt the

reasoning of the two district courts that misconstrued AAPC.

       To be clear, Defendant is not being sued for placing calls to collect government debt that

they thought were exempted from the TCPA. As stated in Justice Kavanaugh’s plurality opinion,

“[c]onstitutional litigation is not a game of gotcha against Congress, where litigants can ride a

discrete constitutional flaw in a statute to take down the whole, otherwise constitutional statute.”

AAPC, 140 S. Ct. at 2351. That is precisely what Defendant seeks to accomplish with its motion, and

the Court should decline Defendant’s invitation to ignore binding Supreme Court precedent. Plaintiff

therefore requests that the Court deny Defendant’s request motion.

       With regard to the motion to stay, there is no basis to stay the case pending the Supreme

Court’s determination of what constitutes an “automatic telephone dialing system” under the TCPA



NEW YORK | NEW JERSEY | FLORIDA                                                                        2
           Case 7:20-cv-06200-JCM Document 23 Filed 12/08/20 Page 3 of 3



THE LAW OFFICES OF
STEFAN COLEMAN, P.A.


because Plaintiff’s claim under the robocall provision arises from Defendant’s calls made using a

prerecorded voice, which does not require proof that an automatic telephone dialing system was

used. 47 U.S.C. § 227(b)(1)(A)(iii). Regardless of what the Supreme Court determines constitutes

an automatic telephone dialing system, it will not impact Plaintiff’s claim under the TCPA’s robocall

provision which is based exclusively on Defendant’s use of a prerecorded voice. There is therefore

no prospective reason to stay this matter, and Defendant’s motion should be disallowed.


                                            Respectfully submitted,

                                            s/ Stefan Coleman
                                            Stefan Coleman
                                            law@stefancoleman.com
                                            LAW OFFICES OF STEFAN COLEMAN, P.A.
                                            11 Broadway, Suite 615
                                            New York, NY 10001
                                            Telephone: (877) 333-9427
                                            Facsimile: (888) 498-8946

                                            Avi R. Kaufman
                                            kaufman@kaufmanpa.com
                                            KAUFMAN P.A.
                                            400 NW 26th Street
                                            Miami, FL 33127
                                            Telephone: (305) 469-5881
                                            Attorneys for Plaintiff and the putative Classes

cc:    All Counsel (via ECF)




NEW YORK | NEW JERSEY | FLORIDA                                                                      3
